UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-2213


HENRY PIERCE,

                Plaintiff - Appellant,

          v.

CITY OF MULLINS POLICE DEPARTMENT; JIMMY ALFORD, JR.,
Individually and as Chief of Mullins Police Department; M.
C. PAGE, Individually and as an employee of the City of
Mullins Police Department; MICHAEL BETHEA, Individually and
as an employee of the City of Mullins Police Department;
JACK DAVIS, Individually and as an employee of the City of
Mullins Police Department; BILL BULLARD, Individually and as
an employee of the City of Mullins Police Department;
BENJAMIN WILLIS, Individually and as an employee of the City
of Mullins Police Department,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:00-cv-04004-TLW)


Submitted:   February 25, 2010            Decided:   March 2, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry Pierce, Appellant Pro Se. Vinton D. Lide, LIDE & PAULEY,
LLC, Lexington, South Carolina; Katherine Anne Phillips, Lake E.
Summers, MALONE, THOMPSON,    SUMMERS   &   OTT,   Columbia,   South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Henry   Pierce   appeals    the   district   court’s   order

denying as untimely his motion filed pursuant to Fed. R. Civ. P.

60(b)(6), in which he sought a new trial on his excessive force

claims.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.    Pierce v. City of Mullins Police Dep’t, No.

4:00-cv-04004-TLW (D.S.C. Oct. 7, 2009).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                             AFFIRMED




                                  3